The opinion of the Court was delivered by
Gordon, J.:
In this case now presented for our consideration, there was, in the Court below, a verdict for the plaintiff for the land described in the writ, subject, nevertheless, to the opinion of the Court on certain reserved questions of law. When we turn to these reserved questions, we find them to be, first, whether, under the deeds of the heirs of Margaret Courtney to the plaintiff, James M. Courtney, he is entitled to recover. Second, whether the school-district has the right to remove or sell the buildings now on the lot. There is here, however, some mistake, for neither of the above questions entered into the controversy. The regularity of the deeds from the Courtney *44heirs to the plaintiff formed no part of the dispute, neither did the right of the' school-directors to remove the buildings. The real and only point of discussion left for the decision of the Court was whether, under the deed of Margaret Courtney to the school-directors of Ohio township, dated October 21, 1861, the grantees had the right to retain the occupancy of the property after it was abandoned for school purposes, and it was, in fact, upon the construction of this deed, and not on the disposition of the reserved questions, that judgment was entered for thé defendants. As the plaintiff exhibited an undoubted prima facie right to the possession of the lot of ground in controversy, we might, under the first'reserved point, reverse the court below and order a judgment on the verdict. As, however, this would leave .the real point in controversy undecided, we will, ex gratia, dispose of the question arising under the deed to the defendants. The subject of contention is found in a certain condition, in the above-named conveyance, which reads as follows: “The above-described lot is for the use of a public school, known as school No. 6, in Ohio township ; and it is further agreed by the above-named parties that in case the school law now in existence should be abolished, and the public school cease to exist, then the above-recited lot shall revert back to the parties of the first part, their heirs and assigns, but the house and buildings thereon shall be the property of the parties of the second part, and be sold as such, to be removed in thirty days after day of sale.” Now, whilst it must be admitted that the writer of this deed has not made the subject of which he was writing quite as perspicuous as he might have done, yet we think the intention of the parties is, after all, sufficiently expressed. The lot is for the use of a public school, known as No. 6, in Ohio township, and as public schools are not ordinarily maintained by rents from property owned by them, but by public taxes, we may take it for granted that the design of the deed was not to enable the directors to raise a revenue by building dwellings upon the lot and renting them to their janitor and others, but that the intention of the parties was fully interpreted and fulfilled when a school-house was erected thereon. But, clearly, if there had been no use of the lot for such purpose, the right could never have attached, and so, from the character of the grant itself, without reference to the condition, when there was an abandonment of the use, the right ceased. The obscurity arises from the language of the condition, but much of this dis*45appears when we reflect upon the subject of the contract; that about which the parties were dealing. The district wanted a place for a “public” school-house, and Margaret Courtney was willing that her lot should be used for that purpose, but for no other; not for dwellings, nor for a private school; hence, when the law authorizing public schools should be abrogated, and, as a consequence, this public school cease to exist, the use was to fall and the right revert. ;But did this mean when such schools ceased to exist generally, or only the school or schools maintained on the lot in controversy ? Certainly, the parties were thinking and writing about the latter only, and not about a general system of education. The directors might, if they chose so to do, maintain a schoolhouse on the property in question as long as the general school law remained on the statute books, but as the grant was but for the one pürposé, if they chose to withdraw the schools, and abandon the use to which they were limited, their right fell, of course, and they could not claim the premises for a purpose not found in their deed. We have, therefore, no hesitancy about adopting that reading of the condition suggested by the counsel for the plaintiff; that is, the substitution of the word “or” for “and ;” thus : “In case the school law now in existence should be abolished, ‘ or ’ the public school cease to exist, the above-recited lot shall revert back,” &c. Impelled by t-hese considerations, we feel ourselves obliged to reverse the Court below, and. to order judgment to be entered on the verdict for the plaintiff. Ordered accordingly.